DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee. 

This amendment is to correct minor informalities for the purpose of maintaining consistency in the claim. 
 
The amendment is the following:
 
 
Regarding Claim 1, A free-space optical communication apparatus comprising: 
an optical splitter to split modulated light into local oscillator light and a plurality of beams of signal light; 
a phase adjuster to adjust a phase of each of the plurality of beams of signal light obtained by the optical splitter; 
an optical amplifier to amplify each of the plurality of beams of signal light obtained after phase adjustment by the phase adjuster; 
an optical phased array antenna to output each of the plurality of beams of signal light obtained after amplification by the optical amplifier to space; 

an acquisition and tracking mechanism to adjust an output angle of each of the plurality of beams of signal light output from the optical phased array antenna; 
an angle detector to detect an angle of arrival of received light arriving from outside the apparatus; and 
a controller to set the reference signal used in the phase controller to a plurality of first reference signals having different frequencies for the individual beams of signal light, acquire the received light by controlling the acquisition and tracking mechanism on a basis of a result of detection by the angle detector, set the reference signal to a second reference signal having an equal frequency for each of the plurality of beams of signal light after acquisition is completed, and tracking the received light by controlling the phase adjuster on a basis of the result of detection by the angle [[detection unit]] detector.
 

Allowable Subject Matter
Claims 1-6 are allowed. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 



Spector et al (US Pub 20170357142) and more specifically Fig 2 where a system has an optical splitter,  a phase adjuster 122, an optical phased array antenna 150, a phase controller 180 and an acquisition and tracking mechanism 200.

Dawson et al (US Pat 10419113) and more specifically Fig 1 where a system has an optical modulator 121, an optical splitter, a phase adjuster 122, an optical phased array antenna 150, and a phase controller 170.

Fujita et al (US Pub 20180120422) and more specifically Fig 1 where a system has an optical splitter 12, a phase adjuster 13, and an optical phased array antenna 16 and a phase controller 13’.

Khial et al (US Pat 10598785) and more specifically Fig 1 where a system has an optical splitter 16, a phase adjuster 14, an optical phased array antenna 12, and a phase controller 60.

Hosseini et al (US Pub 20180348592) and more specifically Fig 6 where a system has a transmitter with a laser and a receiver with a detector, an optical splitter, phase shifters, and an optical phased array antenna.



Fatemi et al (US Pub 20180123699) and more specifically Fig 9 where a system has an optical modulator 302, an optical splitter 304, a phase adjuster 306, and an optical phased array antenna 14.

Wickham et al (US Pat 6708003) and more specifically Fig 1 where a system has an optical splitter 14, a phase adjuster 22, an optical phased array antenna and a phase controller 20.

Fatemi et al (US Pub 20190056499) and more specifically Fig 1 where a system has an optical splitter 12, a phase adjuster 45, and an optical phased array antenna 50.

Behroozpour et al (US Pub 20190227351) and more specifically Fig 5 where a system has an optical splitter, a phase adjuster 20, an optical phased array antenna and a phase controller 40.

Sun et al (US Pub 20180188452) and more specifically Fig 6 where a system has a modulator 624, an optical splitter 630, a phase shifter 632, an optical phased array antenna 634, and a phase controller 650.



Smith et al (US Pub 20090142073) and more specifically Fig 1 where a system has an optical splitter 14, phase adjustors 28, a phase controller 26 and an acquisition and tracking mechanism 21.

Christensen et al (US Pat 7406220) and more specifically Fig 4(a) where a system has a phase adjustor 811, an optical amplifier 813, a phase controller 830 and an acquisition and tracking mechanism 899.

Kato et al (US Pat 6618177) and more specifically Fig 3 where a free space optical communications system performs acquisition and tracking using a sensor 23 that delivers angle information.

Ohtsubo (US Pub 20010043380) and more specifically Fig 3 where a free space optical communications system performs acquisition and tracking using an angle error detector 31.

Sakanaka (US Pub 20010043626) and more specifically Fig 5 where a free space optical communications system performs acquisition and tracking using an angle detection device 33.



The closest relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, A free-space optical communication apparatus comprising: 
an optical splitter to split modulated light into local oscillator light and a plurality of beams of signal light; 
a phase adjuster to adjust a phase of each of the plurality of beams of signal light obtained by the optical splitter; 
an optical amplifier to amplify each of the plurality of beams of signal light obtained after phase adjustment by the phase adjuster; 
an optical phased array antenna to output each of the plurality of beams of signal light obtained after amplification by the optical amplifier to space; 
a phase controller to synchronize each of the plurality of beams of signal light with a reference signal by controlling the phase adjuster, each of the plurality of beams of signal light being output from the optical phased array antenna and multiplexed with the local oscillator light obtained from the optical splitter; 
an acquisition and tracking mechanism to adjust an output angle of each of the plurality of beams of signal light output from the optical phased array antenna; 

a controller to set the reference signal used in the phase controller to a plurality of first reference signals having different frequencies for the individual beams of signal light, acquire the received light by controlling the acquisition and tracking mechanism on a basis of a result of detection by the angle detector, set the reference signal to a second reference signal having an equal frequency for each of the plurality of beams of signal light after acquisition is completed, and tracking the received light by controlling the phase adjuster on a basis of the result of detection by the angle detector.


Although free-space optical communication apparatuses are well known in the art, there is no teaching, suggestion or motivation to generate a free-space optical communication apparatus with the structure and configuration as described above and in the instant application. Thus, this is a new inventive system.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636